IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DONALD DOWD,                                : No. 122 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA                :
OFFICE OF JUDICIAL RECORDS                  :
PHILADELPHIA COUNTY,                        :
                                            :
                    Respondent              :


                                    ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.